DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/24/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-11 and 20-29 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1 and 20 recite …”wherein as the needle and the coil are inserted into tissue and energized with an electrical energy source, the needle and the coil apply current to the tissue to coagulate the tissue”, and claims 10 and 28 recite “…re-engages tissue that .
Claims 2-9, 11, 21-27, and 29 are all dependent on claims 1 and 20, which carry 101 rejections. Due to this dependency, these claims are also rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 18, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 28 recite the limitation "tissue" in line 2 of both claims.  There is insufficient antecedent basis for this limitation in these claims.
Claim 18 recites the limitation "the first coiled state" in line 1.  There is insufficient antecedent basis for this limitation in these claims. Examiner believes this claim should be dependent from claim 16 instead of claim 15.
In addition, in claims 10, 18, and 28, it is unclear how reverting back to a “first coiled state” would allow the coil to re-engage the tissue after it shrunk. Claim 12 states that the coil is energized (heated) and treats the tissue meaning it would assume a first coiled state during the first heating cycle. Claim 18 then states that the coil returns to a first coiled state, which would suggest the coil had already been in a first coiled state earlier in time. If the coil returned to a first coiled state, then the coil would 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 20-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shuman (U.S. Patent Application Publication No. 20150272542).
Regarding claims 1 and 20, Shuman teaches an electrosurgical instrument/a system for treating tissue (Abstract; Fig. 1A, element 10) comprising: a needle configured as a first electrode ([0026-0028]; Fig. 1A, elements 12, 24); and a coil extending through the needle and configured as a second electrode, the coil being movable relative to the needle ([0028]; Fig. 1B, elements 14, 26), wherein as the needle and the coil are inserted into tissue and energized with an electrical energy source, the needle and the coil apply current to the tissue to coagulate the tissue ([0010], [0026], [0029]; [0031-0033]; it is stated in [0033] that the device is capable of treating tissue with energy that has the ability to heat cells leading 
Further regarding claim 20, Shuman teaches an energy source connected to the needle serving as a first electrode and also connected to a coil extending through the needle, which serves as a second electrode ([0029]).
Regarding claims 2 and 21, Shuman further teaches wherein the coil is electrically insulated from the needle ([0040]; Fig. 1B, element 36).
Regarding claims 3 and 22, Shuman further teaches wherein the needle includes one or more echogenic features on the exterior of the needle to aid visualizing the needle when inserted into tissue ([0058-0059]; Fig. 5, element 466).
Regarding claims 4 and 23, Shuman further teaches wherein the needle is visualized when the needle is energized in a monopolar mode ([0058-0059]; Shuman discloses that the needle can be used in a monopolar or bipolar mode. Combined with the echogenic features as stated above, and the needle would be able to be visualized through ultrasonic techniques while in a monopolar mode).
Regarding claims 7 and 25, Shuman further teaches wherein the coil is made of a shape memory alloy ([0038]).
Regarding claims 8 and 26, Shuman further teaches wherein a distal portion of the coil returns to a first coiled state when the coil is heated ([0038]).
Regarding claims 9 and 27, Shuman further teaches wherein as the distal portion of the coil returns to the first coiled state, movement of the coil enables visualizing the coil ultrasonically ([0008], .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman in view of Fischer Jr. (U.S. Patent Application Publication No. 20130190609).
Regarding claims 5 and 24, Shuman teaches all the elements of the claimed invention as stated above.
Shuman does not teach wherein the one or more echogenic features is one or more etched bands.
Fischer Jr., in a similar field of endeavor, teaches wherein the one or more echogenic features is one or more etched bands ([0039]; Fig. 3, 4, element 123; the dimples aligned adjacent to one another in a circumferential pattern resemble the same geometry as bands would, thus this element would constitute a functional equivalence).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shuman to where the one or more echogenic features is one or more 
Regarding claim 6, the combination of Shuman and Fischer Jr. teaches all the elements of the claimed invention as stated above.
Shuman does not teach wherein the one or more etched bands is a plurality of spaced apart etched bands.
Fischer Jr. further teaches wherein the one or more etched bands is a plurality of spaced apart etched bands ([0039]; Fig. 3, 4, element 123).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shuman to where the one or more etched bands is a plurality of spaced apart etched bands as taught by Fischer Jr. in order to allow the user to better discern where the needle was positioned during use of the device and thus make handling the device safer. 
Claims 10-11, 19, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman in view of St. Goar (U.S. Patent Application Publication No. 20070038293) and in further view of Shaolian (U.S. Patent Application Publication No. 20060206140).
Regarding claims 10 and 28, Shuman teaches all the elements of the claimed invention as stated above.
Shuman further teaches wherein as the coil returns to the first coiled state, the coiled portion of the coil re-engages tissue that previously shrunk away from the coil when the tissue was heated ([0038], [0058]; Fig. 5; the coil described by Shuman discloses that at low temperatures, the coil is in a martensite configuration and at high temperatures, it is in an austenite configuration. Since the entirety of the active portion of the coil is made from the same material, it would be possible for the device to deploy the coil into the tissue, heat the coil to such that it forms a helix/coiled shape when in the tissue, and then lower the temperature such that the coiled portion embedded in the tissue retains its coiled 
Shuman does not teach retracting the needle from the tissue following piercing.
St. Goar, in a similar field of endeavor, teaches retracting the needle from the tissue following piercing ([0187]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shuman to retract the needle from the tissue following piercing as taught by St. Goar in order to allow the user to form a stable, anchored position through use of the coil in the tissue and in doing so, exposing the non-coiled section of the coil. 
Shuman and St. Goar do not teach applying multiple energy/heating cycles to the coil during treatment. 
Shaolian, in a similar field of endeavor, teaches applying multiple energy/heating cycles to the coil during treatment ([0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shuman and St. Goar to apply multiple energy/heating cycles to the coil during treatment as taught by Shaolian in order to allow the user to perform multiple cycles of treatment thus leading to effective treatment of the target tissue. 

Regarding claims 11, 19, and 29, Shuman teaches all the elements of the claimed invention as stated above.
Shuman further teaches wherein the coil has a first coiled distal portion and a second non-coiled portion (Fig. 1, 2, 4, 5), the non-coiled portion contracting when the coil is heated to apply tension on the first coiled portion inserted into tissue. ([0038], [0058]; Fig. 5; the coil described by Shuman discloses that at low temperatures, the coil is in a martensite configuration and at high temperatures, it is in an austenite configuration. Since the entirety of the active portion of the coil is made from the same material, it would be possible for the device to deploy the coil into the tissue, heat the coil to such that it forms a helix/coiled shape when in the tissue, and then lower the temperature such that the coiled portion embedded in the tissue retains its coiled shape while the rest of the coiled portion not embedded in the tissue reverts to its less stiff configuration (this can be shown in Fig. 5). If heated again, the entirety of the coil including the portion embedded in tissue and the portion not embedded in tissue, would transition back to a coiled state. Since the portion of the material that was not embedded in the tissue was less stiff prior to heating, it would have to assume a coiled configuration once again except outside the tissue. This would result in this portion of the coil to assume some sort of loop, helix, or coiled configuration, which would have to induce a tension force on the more distal part of the coil. This tension enacted on the tissue embedded coil portion would have to result in a constriction of the 
Shuman does not teach retracting the needle from the tissue following piercing.
St. Goar, in a similar field of endeavor, teaches retracting the needle from the tissue following piercing ([0187]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shuman to retract the needle from the tissue following piercing as taught by St. Goar in order to allow the user to form a stable, anchored position through use of the coil in the tissue.
Shuman and St. Goar do not teach applying multiple energy/heating cycles to the coil during treatment. 
Shaolian, in a similar field of endeavor, teaches applying multiple energy/heating cycles to the coil during treatment ([0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shuman and St. Goar to apply multiple energy/heating cycles to the coil during treatment as taught by Shaolian in order to allow the user to perform multiple cycles of treatment thus leading to effective treatment of the target tissue. 
Combining St. Goar and Shaolin with Shuman would ensure that the straightened/non-coiled portion of the coil that was not embedded into tissue would 1) be exposed and able to move freely in space as taught by St. Goar and 2) allow for multiple heating cycles to occur curing treatment as taught by Shaolian. These multiple heating cycles would force the non-coiled portion of the coil to bow or hook outwards due to its material composition. This bow out would result in a tension applied to the coiled portion of the coil thus constricting it.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman in view of Gelfand (U.S. Patent Application Publication No. 20130310823).
Regarding claim 12, Shuman teaches a method of treating tissue (Abstract; the method is inherent through use of the device), the method comprising: the needle being a first electrode ([0026-0028]; Fig. 1A, elements 12, 24); piercing the needle into tissue ([0010], [0026], [0029]; [0031-0033]); advancing a coil through the needle, a distal portion of the coil piercing into the tissue, the coil being a second electrode ([0028]; Fig. 1B, elements 14, 26); and energizing the needle and the coil with an electrically energy source in a bipolar mode to coagulate the tissue ([0010], [0026], [0029]; [0031-0033]; It is stated in [0033] that the device is capable of treating tissue with energy that has the ability to heat cells leading to outcomes such as ablation, cell death, cell burning, cell heating, or denaturation of cells, and [0031] gives different ranges at which power can be delivered. Between denaturation and cell death, coagulation is known to occur when exposing cells to increased temperatures (See Heisterkamp et al. specifically Fig. 1 (trypan blue assay) and the first paragraph of the discussion section. Heisterkamp et al. is included strictly as an evidentiary reference). Thus, when determining an appropriate power level at which to apply power to tissue, this device would be capable of coagulating tissue during the process of causing cell death).
Shuman does not teach positioning an applicator in a passageway and extending a needle through the applicator.
Gelfand, in a similar field of endeavor, teaches positioning an applicator in a passageway ([0200-0201]; Fig. 7, elements 448, 453, 454) and extending a needle through the applicator ([0200]; Fig. 7, elements 445, 448).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shuman to position an applicator in a passageway and extend a needle 
Regarding claims 13-17, the combination of Shuman and Gelfand teaches all the elements of the claimed invention as stated above. 
Shuman further teaches the elements disclosed in claims 13-17 as they are identical to the elements disclosed in claims 3, 4, and 7-9 (see the rejections for these claims as stated above). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shuman in view of St. Goar, in view of Shaolian, and in further view of Bell (U.S. Patent Application Publication No. 20080312652).
Regarding claim 18, Shuman teaches all the elements of the claimed invention as stated above.
Shuman further teaches wherein as the coil returns to the first coiled state, the coiled portion of the coil re-engages tissue that previously shrunk away from the coil when the tissue was heated ([0038], [0058]; Fig. 5; the coil described by Shuman discloses that at low temperatures, the coil is in a martensite configuration and at high temperatures, it is in an austenite configuration. Since the entirety of the active portion of the coil is made from the same material, it would be possible for the device to deploy the coil into the tissue, heat the coil to such that it forms a helix/coiled shape when in the tissue, and then lower the temperature such that the coiled portion embedded in the tissue retains its coiled shape while the rest of the coiled portion not embedded in the tissue reverts to its less stiff configuration (this can be shown in Fig. 5). If heated again, the entirety of the coil including the portion embedded in tissue and the portion not embedded in tissue, would transition back to a coiled state. Since the portion of the material that was not embedded in the tissue was less stiff prior to heating, it would have to assume a coiled configuration once again except outside the tissue. This would result in this portion of the coil to assume some sort of loop, helix, or coiled configuration, which would have to induce a tension force on the more distal part of the coil. This tension enacted on the tissue embedded 
Shuman does not teach retracting the needle from the tissue following piercing.
St. Goar, in a similar field of endeavor, teaches retracting the needle from the tissue following piercing ([0187]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shuman to retract the needle from the tissue following piercing as taught by St. Goar in order to allow the user to form a stable, anchored position through use of the coil in the tissue and in doing so, exposing the non-coiled section of the coil. 
Shuman and St. Goar do not teach applying multiple energy/heating cycles to the coil during treatment. 
Shaolian, in a similar field of endeavor, teaches applying multiple energy/heating cycles to the coil during treatment ([0045]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shuman and St. Goar to apply multiple energy/heating cycles to the coil during treatment as taught by Shaolian in order to allow the user to perform multiple cycles of treatment thus leading to effective treatment of the target tissue. 
Shuman, St. Goar, and Shaolian do not teach maintaining constant contact with tissue as it shrinks as a result of heat treatment.
Bell, in a similar field of endeavor, teaches maintaining constant contact with tissue as it shrinks as a result of heat treatment ([0047]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Shuman, St. Goar, and Shaolian to maintain constant contact with tissue 
Combining St. Goar, Shaolin, and Bell with Shuman would ensure that the straightened/non-coiled portion of the coil that was not embedded into tissue would 1) be exposed and able to move freely in space as taught by St. Goar, 2) allow for multiple heating cycles to occur curing treatment as taught by Shaolian, and 3) ensure for constant contact with tissue after shrinkage. These multiple heating cycles would force the non-coiled portion of the coil to bow or hook outwards due to its material composition. This bow out would result in a tension applied to the coiled portion of the coil thus constricting it. This constriction would allow for the ability to contact tissue that had previously been shrunken due to prior treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/               Examiner, Art Unit 3794